Case: 08-50408 Document: 00511274242 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 08-50408
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALTON JEROME MOORE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:93-CR-89-ALL


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Alton Jerome Moore, federal prisoner # 40249-080, seeks leave to appeal
in forma pauperis (IFP) from the denial of his 18 U.S.C. § 3582(c)(2) motion.
Moore was convicted of possession with intent to distribute crack cocaine and
sentenced as a career offender under U.S.S.G. § 4B1.1 to 360 months of
imprisonment. By moving to proceed IFP, Moore is challenging the district
court’s certification decision that his appeal was not taken in good faith because
it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-50408 Document: 00511274242 Page: 2 Date Filed: 10/26/2010

                                   No. 08-50408

      On appeal, Moore argues that he was entitled to a sentence reduction
despite the fact that he was sentenced as a career offender. He contends that
one of his prior convictions did not support his classification as a career offender.
He also complains that the district court failed to notify him regarding an
addendum to the presentence report (PSR), and he argues that the holding of
United States v. Booker, 543 U.S. 220 (2005), applies to § 3582(c)(2) proceedings.
      Moore’s guidelines range of imprisonment was not derived from the
quantity of crack cocaine involved in the offense but rather from his status as a
career offender. Therefore, the district court correctly determined that Moore
was not eligible for a sentence reduction. See § 3582(c)(2); United States v.
Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009). The Supreme Court’s decision
in Booker does not apply to sentence reductions under § 3582(c)(2) because such
proceedings are not full resentencings. United States v. Doublin, 572 F.3d 235,
238 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009); see also Dillon v. United States,
130 S. Ct. 2683, 2691-94 (2010) (holding that Booker does not apply to
§ 3582(c)(2) proceedings). Moore’s complaint regarding his classification as a
career offender is not cognizable under § 3582(c)(2), see United States v.
Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995), and any error regarding a PSR
addendum was harmless. See F ED. R. C RIM. P. 52(a).
      Moore has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP
motion is DENIED. Because the appeal is frivolous, it is DISMISSED. See 5 TH
C IR. R. 42.2. His motion for the appointment of counsel is also DENIED.




                                          2